United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 23, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 02-10773
                        Conference Calendar



DON BENNY ANDERSON,

                                    Plaintiff-Appellant,

versus

L. E. FLEMING, Warden,
Federal Medical Center-Fort Worth

                                    Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:02-CV-521-A
                      --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Don Benny Anderson (federal prisoner #06260-026) filed a

petition pursuant to 28 U.S.C. § 2241 wherein he sought to

challenge his criminal convictions for interfering with commerce

by threats or violence and aiding and abetting, in violation of

18 U.S.C. §§ 2 and 1951.   Noting that Anderson had filed at least

three prior motions under 28 U.S.C. § 2255 which attacked the

same judgment at issue in his instant petition, the district

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-10773
                                -2-

court construed the petition as a second or successive 28 U.S.C.

§ 2255 motion to vacate, set aside, or correct sentence, and

dismissed the motion for lack of jurisdiction.

     Anderson moves this court for leave to proceed on appeal

without a certificate of appealability (COA).    The motion is

GRANTED.   See Wesson v. U.S. Penitentiary Beaumont, Tx., 305 F.3d

343, 345 (5th Cir. 2002), cert. denied, 123 S. Ct. 1374 (2003).

All other outstanding motions are DENIED.

     Anderson argues that his conviction violates double

jeopardy, that his counsel was ineffective, and that he is

actually innocent of the counts charged in the indictment.

Anderson does not, however, address the district court’s

dismissal of his petition for lack of jurisdiction.    Nor does he

seek this court’s authorization to file a successive 28 U.S.C.

§ 2255 motion, or explain why he should be allowed to proceed

with his claims under 28 U.S.C. § 2241.

     Although this court construes pro se pleadings liberally,

even pro se litigants must abide by the Federal Rules of

Appellate Procedure.   See United States v. Wilkes, 20 F.3d 651,

653 (5th Cir. 1994).   An appellant’s brief must contain an

argument, which in turn must contain his “contentions and the

reasons for them, with citations to the authorities and parts of

the record on which the appellant relies” and “for each issue, a

concise statement of the applicable standard of review.”    FED.
                            No. 02-10773
                                 -3-

R. APP. P. 28(a)(9).   Because he has failed to identify any error

in the district court’s analysis, Anderson has abandoned the only

issue for appeal.   See Brinkmann v. Dallas County Deputy Sheriff

Abner, 813 F.2d 744, 748 (5th Cir. 1987); FED. R. APP. P.

28(a)(9).   Accordingly, the judgment of the district court is

AFFIRMED.